Citation Nr: 0930071	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  04-16 068	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to service connection for a lumbosacral 
disability, to include spondylolisthesis of the lumbar spine 
with pars defect at L5, or degenerative joint disease (DJD) 
of the lumbar spine.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from March 1964 to December 
1968.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  In December 2006 the Board remanded the case for 
further development.  The requested development has been 
completed and the case has been returned to the Board for 
further appellate action.  

Although the Veteran's claim has previously been identified 
and developed as entitlement to service connection for 
spondylolisthesis with pars defect at L5, based on his 
description of his symptoms and the information submitted, 
the Board finds that his claim also reasonably encompasses 
his diagnosed DJD of the lumbar spine.  See Clemons v. 
Shinseki, 23 Vet. App. 1 (2009)(United States Court of 
Appeals for Veterans Claims found that a claim for benefits 
for one psychiatric disability also encompassed benefits 
based on other psychiatric diagnoses and should be considered 
by the Board to be within the scope of the filed claim).  
Therefore, the issue on the title page has been modified to 
reflect the current disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  Any currently diagnosed lumbosacral disability, to 
include spondylolisthesis of the lumbar spine with pars 
defect at L5, did not have its onset in service or DJD of the 
lumbar spine within one year thereafter and has not been 
etiologically linked to the Veteran's service, or any 
incident therein.


CONCLUSION OF LAW

A lumbosacral disability, to include spondylolisthesis of the 
lumbar spine with pars defect at L5, was neither incurred in 
nor aggravated by active military service; and DJD of the 
lumbar spine cannot be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties To Notify And Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims held, in part, 
that a Veterans Claims Assistance Act of 2000 (VCAA) notice, 
as required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for Department of Veterans Affairs (VA) benefits.  The 
notice must (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide.  (The Board notes that 38 C.F.R. § 3.159 
was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-
56 (Apr. 30, 2008).  

During the pendency of the Veteran's appeal, on March 3, 
2006, the Court issued a decision in the consolidated appeal 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
which requires VA review the evidence presented with the 
claim and to provide the Veteran with notice of what evidence 
not previously provided will help substantiate his/her claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Specifically, 
VA must notify the Veteran of what is required to establish 
service connection and that a disability rating and effective 
date for the award of benefits will be assigned if service 
connection is awarded.  In cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the claim for service connection has 
been substantiated, and any defect in the notice regarding 
that claim was therefore not prejudicial to the claim.  See 
Dingess, 19 Vet. App. at 491.  

In reviewing the Veteran's claim of entitlement to service 
connection for a lumbosacral disability, to include 
spondylolisthesis of the lumbar spine with pars defect at L5, 
or DJD of the lumbar spine, the Board observes that the RO 
issued VCAA notices to the Veteran in a November 2002 letter 
which informed him of the evidence generally needed to 
support claims of entitlement to service connection; what 
actions he needed to undertake; and how the VA would assist 
him in developing his claim.  The November 2002 VCAA notice 
was issued prior to the April 2003 rating decision from which 
the instant appeal arises.  Thus, the Board concludes that 
the RO provided appropriate notice of the information or 
evidence needed in order to substantiate the claim prior to 
the initial decision.  

Pursuant to the Board's December 2006 remand, VCAA notices 
were sent to the Veteran's last address of record in January 
2007 and January 2009 advising him of the elements necessary 
to establish disability ratings and effective dates should 
service connection be granted.  However, the January 2007 and 
January 2009 VCAA notices were returned undeliverable.  As 
explained in more detail below, the Board finds that VA has 
fully satisfied its duty to notify with respect to this 
claim.  Moreover, the Board finds no prejudice to the Veteran 
in proceeding with a decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  As the Board herein concludes 
that the preponderance of the evidence is against the 
Veteran's service connection claim, all questions as to the 
assignment of disability ratings and effective dates are 
rendered moot.

VA has secured or attempted to secure all relevant 
documentation to the extent possible.  Service treatment 
records and VA medical treatment records are of record and 
these records were reviewed by both the RO and the Board in 
connection with the Veteran's claim.  As noted above, in 
compliance with the Board's December 2006 remand, 
correspondence was sent to the Veteran in January 2007, 
January 2009, April 2009 and May 2009 that was returned 
undeliverable.  The January 2007 and January 2009 letters 
were VCAA notices.  The April and May 2009 correspondence 
included notification that a VA examination was scheduled for 
May 2009.  Later May 2009 correspondence was a supplemental 
statement of the case (SSOC).  

In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the 
Court noted that VA is required only to mail notice to the 
latest address of record in order for the presumption of 
regularity to attach.  According to VA regulation, 
notification for VA purposes is written notice sent to the 
claimant's last address of record.  38 C.F.R. § 3.1(q)(2008).  
In the normal course of events, it is the burden of the 
Veteran to keep VA apprised of his whereabouts.  Hyson v. 
Brown, 5 Vet. App. 262, 265 (1993).  If he does not do so, 
there is no burden on the part of VA to "turn up heaven and 
earth" to find him.  Id.  

Given the circumstances of this case, and the nature of the 
correspondence sent to the Veteran, the Board finds that VA's 
efforts are sufficient in light of Hyson.  As such, no 
further remand is necessary to locate the Veteran so that he 
might be rescheduled for a VA compensation examination or be 
provided a copy of the May 2009 SSOC.  Mindenhall, supra.  
Since no additional evidence or argument was associated with 
the claims file following the Board's December 2006 remand, 
the evidence reviewed in the readjudication of the claim, as 
provided in May 2009 SSOC, was no different from that 
evidence already of record at the time of the prior 
adjudication.  Therefore, it is difficult to understand how 
the Veteran would be prejudiced from not having an 
opportunity to respond to the May 2009 SSOC.  There remains 
no issue as to the substantial completeness of the Veteran's 
claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Sanders v. Nicholson, No. 06-7001 (Fed. Cir. May 16, 2007).  



Analysis

As noted above, the Veteran did not apprise VA of his most 
recent address change, and consequently failed to report for 
an orthopedic examination VA scheduled for him in conjunction 
with his claim.  His own failure to cooperate with VA has 
made it impossible to obtain the evidence.  If a Veteran 
desires help with his claim, he must cooperate with VA's 
efforts to assist him, to include reporting for scheduled 
examinations.  See 38 U.S.C.A. §§ 5103A, 5107; also see Wood 
v. Derwinski, 1 Vet. App. 190, 193 (1991) ("[t]he duty to 
assist is not always a one-way street.").  When a claimant, 
without good cause, fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  38 
C.F.R. § 3.655 (2008).  Therefore, the Board is now compelled 
to adjudicate the Veteran's claim based on the existing 
record.  See 38 C.F.R. § 3.655.  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence which it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the benefit of the doubt 
shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When 
a reasonable doubt arises regarding service origin, such 
doubt will be resolved in the favor of the claimant.  
Reasonable doubt is doubt which exists because of an 
approximate balance of positive and negative evidence which 
does not satisfactorily prove or disprove the claim.  
38 C.F.R. § 3.102.  The question is whether the evidence 
supports the claim or is in relative equipoise, with the 
claimant prevailing in either event, or whether a fair 
preponderance of the evidence is against the claim, in which 
event the claim must be denied.  See Gilbert, 1 Vet. App. at 
54.

Although the Veteran contends that his current low back 
condition either had its onset in service or is the result of 
an in-service back injury, the Board finds that the 
preponderance of the evidence is against his claim.  
Initially, the Board observes that the available service 
treatment records do show that the Veteran first sought 
treatment for low back pain of two years' duration in 
November 1965.  At that time he gave a history of having 
injured his back during basic training.  X-ray studies of his 
back revealed a grade I spondylolisthesis with associated 
pars defect.  He again complained of low back pain in May 
1967.  There is no evidence of subsequent complaints, 
findings, treatment or diagnoses during the remainder of his 
service.  He did indicate a history of recurrent back pain in 
his November 1968 report of medical history; stating he 
injured his back in 1966.  However, he further indicated that 
while his back was painful for awhile and he wore a back 
brace, it was okay at the time of the examination.  His 
accompanying November 1968 separation examination report 
found that a clinical evaluation of his spine was normal.  
Despite the Veteran's assertions that he had chronic back 
pain following an in-service back injury, the earliest 
competent medical evidence of a diagnosed low back condition 
is an October 2002 VA treatment report, almost 34 years after 
his discharge from service.  The earliest competent medical 
evidence of diagnosed DJD of the lumbar spine is in May 2005, 
almost 37 years after his discharge.  Although the October 
2002 treatment record and subsequent treatment records note 
the Veteran's stated medical history of a back injury in 
service, a June 2003 VA treatment record conversely notes the 
Veteran specifically denied any history of trauma.  Thus, to 
the extent the Veteran may have had any symptomatology in 
service, such symptomatology would appear to have been acute 
and transitory and to have resolved prior to his separation.  
Therefore, the Board finds that a low back disorder did not 
manifest during service or for many years thereafter.  
Likewise, the evidence fails to show that he developed any 
DJD of the lumbar spine within a year of his discharge.  
Therefore, presumptive service connection for DJD of the 
lumbar spine is not warranted.  

Because the earliest competent medical evidence of a 
diagnosed low back condition is the October 2002 VA treatment 
record, almost 34 years after his discharge, the Board finds 
this gap in time significant, and it weighs against the 
existence of a link between the Veteran's disability and his 
time in service.  Cf. Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (holding, in an aggravation context, that 
the Board may consider a prolonged period without medical 
complaint when deciding a claim).  

In addition to the lack of objective medical evidence showing 
that the Veteran's current low back disability was first 
manifested during service or within close proximity thereto, 
the medical evidence of record does not etiologically link 
his current back disability to his service or any incident 
therein.  In this respect, although several treatment 
records, particularly the October 2002 and May 2005 VA 
treatment records, specifically note the Veteran's history of 
either an in-service back injury or the onset of low back 
pain in service, the examiners did not actually etiologically 
link his current low back disability to his service or any 
incident therein, and merely noted his stated history.  A 
bare transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995).  
Moreover, these histories were all acquired either the same 
month as the Veteran filed his claim for service connection 
in October 2002 or afterwards.

To the extent that the Veteran is contending that he has 
experienced chronic or continuous low back symptomatology 
since service, the Board finds that there is no 
contemporaneous medical evidence of record supporting the 
Veteran's contentions.  In fact, the only medical evidence of 
record supporting the Veteran's assertions are the treatment 
records, all dated either contemporaneously or subsequent to 
the date his claim was filed, and merely noting his history 
of an in-service back injury.  As noted above, the 
contemporaneous service treatment records do not support his 
history provided many years after his discharge.  The Board 
finds that the contemporaneous records are entitled more 
probative weight than the Veteran's recent recollections of 
what happened in service many decades ago.  See Mense v. 
Derwinski, 1 Vet. App. 354, 356 (1991); see also Savage, 10 
Vet. App. 488 (1997).  

Likewise, the Veteran, as lay a person, not trained or 
educated in medicine, is not competent to offer medical nexus 
opinions as to whether he currently has a low back condition 
as a result of his service or any incident therein and such 
statements are of little probative value.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  Accordingly, for the reasons noted 
above, the Board concludes that the preponderance of the 
evidence is against the claim in this case, and service 
connection for a low back condition, to include 
spondylolisthesis of the lumbar spine with pars defect at L5, 
or DJD of the lumbar spine, must be denied.  38 U.S.C.A. 
§ 5107(b).  


ORDER

Service connection for a lumbosacral disability, to include 
spondylolisthesis of the lumbar spine with pars defect at L5, 
or degenerative joint disease (DJD) of the lumbar spine, is 
denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


